Exhibit 10.1

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made this 17th day of December,
2012, by and between BioLargo, Inc., a Delaware corporation and its wholly owned
subsidiary BioLargo Life Technologies, Inc., a California corporation, having a
principal place of business at 16150 Heron Avenue, La Mirada, California
(collectively referred to as “BioLargo”), and Clyra Medical Technologies, Inc.,
a California corporation having a principal place of business at 16150 Heron
Avenue, La Mirada, California (“Clyra”). Each of BioLargo and Clyra is a
“Party”, and are collectively referred to herein as the “Parties”.

 

RECITALS

 

WHEREAS, BioLargo has developed a proprietary iodine technology protected under
certain patents that disclose and claim significant and commercially viable
inventions which Clyra desires to make, use, sell and sublicense in the medical
field; and

 

WHEREAS, the parties desire to set forth their rights and obligations under an
arrangement whereby BioLargo licenses to Clyra its technology in the advanced
wound care industry, which can be expanded to other medical products;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and for the mutual covenants contained in this
Agreement, the Parties hereby agree as follows:

 

1.             Definitions.

 

a.     Bankruptcy Act means Title 11 of the United States Code, as now or
hereafter in effect or any successor statute.

 

b.     Effective Date means the date first written above.

 

c.     Field of Use means the commercial field of human “Wound Care” (“Wound
Care” is defined below) in the medical, dental and ophthalmologic fields of
prescription based products. “Field of Use” does NOT include products or
processes intended for use on surfaces (e.g., disinfection of a hospital floor
or other a hard surface) or other devices usable in a medical setting (e.g.,
disinfection of a metal instrument used to treat a patient). “Field of Use” does
NOT include over-the-counter products available without a prescription;

 

d.     Licensed Processes means any method, process, modality, procedure,
practice, or course of action within the Field of Use covered by a claim of
Patent Rights,

 

e.     Licensed Products means any article, kit, equipment, system, method,
apparatus or unit within the Field of Use covered by a claim of Patent Rights.

 

f.     Licensee means Clyra Medical Technologies, Inc., California corporation
number C3477029, originally formed as “BioLargo Medical Group, Inc.”

 

 
 

--------------------------------------------------------------------------------

 

 

g.     Licensor means BioLargo, Inc., a Delaware corporation and its wholly
owned subsidiary BioLargo Life Technologies, Inc., a California corporation.

  

h.     Net Sales Revenue means gross sales revenue less any taxes, returns,
allowances, quantity discounts, freight, and insurance when the same are
actually paid or allowed.

 

i.     Expanded Fields of Use means the following fields of use for which
Licensee has first option to exploit prescribed products (not products sold
without prescription over-the-counter) upon the execution of a license agreement
based on commercially reasonable terms:

 

 i.

 

Ostomy care

 

ii.

 

Continence care

 

iii.

 

Bowel care

 

iv.

 

Tube fasteners

 

v.

 

Dermatology: acne, antifungals

 

vi.

 

Burn care: washes, cleansers, ointments, dressings, garments

 

vii.

 

Biologics

 

viii.

 

Surgical: sutures, skin prep, scrubs, garments

 

ix.

 

Hemostatic Agents

 

x.

 

Acute: commoditized products (e.g. impregnated gauze, band aids, IV kits, PIC
line preps)

 

xi.

 

Coatings: implants, stents, sutures, catheters

 

xii.

 

Oral/Dental/Periodontics : mouthwash and rinse, hydration for patients

 

xiii.

 

Ophthalmologic: eye wash, eye drops, etc.

 

j.     Patent Rights means:

 

i.

 

The following U.S. Patent Numbers (“U.S. Patents”), and corresponding patents
and applications in other countries:

 

 

●

8,021,610: Systems providing antimicrobial activity to an environment

 

 

●

7,943,158: Absorbent systems providing antimicrobial activity

 

 

●

7,867,510: Material having antimicrobial activity when wet

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

●

6,328,929: Method of delivering disinfectant in an absorbent substrate

 

 

●

6,146,725: Absorbent composition

 

 

●

And, such other patents or patent applications developed by BioLargo and
applicable to the Fields of Use, which may be amended to this agreement from
time to time by mutual agreement of the parties.

 

k.     Wound Care means articles, compositions, and methods for medical
treatment to treat a condition comprising damage to a human patient, the
condition including substantive traumatic or non-traumatic breach of the
derma. Such medical treatment may include extended application of an article of
manufacture (wraps, bandages, bandaids and appliqués) over the epidermis, or
wipes or direct application of medication such as liquid, ointment, spray, cream
or paste. As non-limiting examples of traumatic damage are cuts, scrapes,
punctures, incisions and other intentional or accidental penetration damage
through the epidermis. As non-limiting examples of non-traumatic damage are
treatment, prophylaxis or prevention of sores, topical infections, insect
bites, sub-epidermal infections, boils, and lesions (in the absence of a
previous wound at the site). “Wound Care” includes surgical damage to tissues
and organs during surgical or other medical procedures as well as from
accidental damage to tissues and organs. Surgical and medical procedures, and
traumatic events, also include care of the mouth, gums, eyes, optical system and
all other organs and tissues. “Wound Care” does NOT include products intended
for the treatment of animals.

 

2.             Grant of License.

 

a.     Upon full, complete and indefeasible payment of the Initial License Fee
(defined in Paragraph 3.a below), subject to the loss of exclusivity pursuant to
Paragraph Error! Reference source not found., and unless otherwise terminated
pursuant to Paragraph 9 below, Licensor grants to Licensee a world-wide,
exclusive, non-assignable, royalty-bearing license (the “License”) under the
Patent Rights in the Field of Use, to make, have made, use, sell, offer for
sale, and import Licensed Products for use within the Field of Use and to
practice Licensed Processes in the Field of Use. In addition, so long as
Licensee is current on its payment of the Initial License Fee, Licensee has
first option to expand the Field of Use to the “expanded fields of use” defined
above upon commercially reasonable terms to be negotiated at the time of option.

 

b.     Limitations. This grant of license rights is subject to the following
limitations:

 

i.     the rights granted herein are granted only to the extent defined and
described herein within the Field of Use and for such time period that Licensee
is in compliance with the terms and conditions set forth herein;

 

ii.     no right or license is granted or implied to the Licensee or any person
claiming through the Licensee under any patent or patent application other than
those specifically identified as the Patent Rights;

 

 
-3-

--------------------------------------------------------------------------------

 

 

iii.     the Licensor reserves to itself all intellectual property rights that
are not expressly granted by this Agreement; and

 

iv.     nothing herein should be construed to grant the Licensee the right to
register or claim any trademark or trade name confusingly similar in sound,
appearance or meaning to those claimed or registered by Licensor.

 

c.     Research and Development. During the Term, Licensee shall have the right,
in consultation with Licensor, to conduct research and development activities,
and pursue regulatory approval, clinical trials, and all other work necessary to
develop and commercialize Licensed Products within the Field of Use. In
connection with the rights and obligations of Licensee hereunder, Licensor shall
make appropriate personnel available for reasonable telephone and other informal
consultations, but shall not, among other things, obligate Licensor personnel to
travel, spend a minimum number of hours or engage technical personnel in
research or clinical projects, all of which services (“Additional Services”) may
be requested by Licensee and shall be subject of further negotiation by the
parties including provisions for appropriate consideration therefor.

 

d.     Reporting. Commencing three months after the Effective Date, and every
three months thereafter during the term hereof, Licensee shall submit to
Licensor reports detailing all research, development and other activities,
including a summary of expenditures on research and development activities,
conducted by Licensee concerning or in any manner related to the Patent Rights,
Licensed Products or Licensed Processes hereunder during the preceding
three-month period. Licensor shall have the right, upon reasonable prior notice,
to inspect and audit Licensee’s records concerning the subject matter of each
such quarterly report.

 

e.     Sublicensing. Subject to Licensor’s written approval, such approval to be
in Licensor’s sole and absolute discretion, Licensee may enter into an agreement
with a third party granting the third party any of the rights granted to
Licensee pursuant to this Agreement within the Field of Use, including without
limitation pre-license or product development agreements, or agreements to
sublicense the Patent Rights within the Field of Use (each, a “Sublicense
Agreement”).

 

3.             Royalty and Payments. In consideration of the License granted to
Licensee in Section 2.a, Licensee shall pay to Licensor each of the following
royalties and payments:

 

a.     Initial License Fee. After the “trigger events” defined below, Licensee
shall pay to Licensor $50,000 per month (the “Initial License Fee”) pursuant to
a promissory note (the “Promissory Note”, attached hereto as Exhibit A) in the
face amount of $6,979,039, bearing interest at the rate of six percent, and
amortized over twenty years. The monthly payments shall be paid in good and
immediately collectible funds. The Initial License Fee is fully earned by
Licensor when made, is non-refundable and shall not be credited to royalties or
any other fees due pursuant to this Agreement.

 

i.     Trigger Events. The Promissory Note shall not require payments from
Licensee, and no interest on the Note shall accrue, until one of the following
conditions are met: (i) Licensee has raised $3,500,000 cash from debt, equity,
or other investments; or (ii) Licensee has generated revenues from any source
(e.g., the sale of products or sublicense royalties), and in such case, the
Promissory Note shall allow Licensee to pay the lesser of 20% of its gross
revenues or $50,000, at Licensee’s choice.

 

 
-4-

--------------------------------------------------------------------------------

 

 

b.     Royalty. Starting the Effective Date and continuing until the end of the
Term, Licensee shall pay to Licensor an ongoing royalty (the “Royalty”) at the
rate of six percent (6%) of Licensee’s Net Sales Revenue from Licensed Products
or Licensed Processes, paid quarterly in arrears within thirty days after the
end of each calendar quarter. Each Royalty payment shall be paid in good and
immediately collectible funds.

 

c.     Sublicensing Fees. Licensee shall pay to Licensor fifty percent (50%) of
any economic benefit or value (including, but not limited to, monies, stock,
options, property, equity, milestone payments and royalties) received by
Licensee, or any affiliate of Licensee, from any party (each, a “Sublicensing
Fee”), arising out of in or connection with the rights granted in this
Agreement, or pursuant to any Sublicense Agreement, excluding monies generated
through the sale of the Licensee’s debt or equity securities. Each Sublicensing
Fee shall be paid in good and immediately collectible funds, and paid in arrears
within thirty days after the receipt of any such Sublicensing Fee.

 

4.             License Term. Subject to early termination pursuant to Section 9,
this License Agreement will expire the earlier of (i) the expiration of the last
to expire of the Patent Rights, or (ii) on the tenth anniversary of the
Effective Date, unless such period is extended in writing by Licensee for up to
two additional five year periods, provided that Licensee has committed an Event
of Default.

 

5.             Reporting.

 

a.     Licensee shall keep full and accurate books of account showing the amount
of Royalties and Sublicense Fees due pursuant to this Agreement. These books of
account shall be kept at Licensee’s place of business, and shall be made
available to Licensor at reasonable times for inspection by an independent
certified public account retained by Licensor and shall be kept and made
available to Licensor for the later of (i) the end of the Term, including any
extensions thereof, or (ii) three years following the end of the calendar year
to which they pertain.

 

b.     Royalty Report. Not later than thirty (30) days after the beginning of
each calendar quarter of each year (a “Reporting Period”), Licensee shall
deliver to Licensor a true and accurate report (a “Royalty Report”), giving
particulars of the business conducted by Licensee during the preceding Reporting
Period as are relevant to an accounting for Royalties and Sublicense Fees due
under this Agreement. The Royalty Report shall include at least the following:
(i) the quantity of Licensed Products sold by Licensee; (ii) the revenues
arising from sales of Licensed Products; (iii) the calculated Royalty due to
Licensor; (iv) revenues generated by any Sublicense Agreements, identifying the
sublicensee, the amount, and the basis of the calculations; and (v) any other
revenues received from third parties. Simultaneously with the delivery of each
Royalty Report, Licensee shall pay to Licensor the applicable Royalty and
Sublicense Fee due, as set forth in Paragraph 3 above.

 

 
-5-

--------------------------------------------------------------------------------

 

 

c.     Not later than 60 days following the end of each fiscal year, Licensee
agrees to provide Licensor, at Licensee’s sole expense, a report from an
independent certified public accountant which attests to the accuracy of
Licensee’s information, computations and the Royalty and Sublicense Fees due for
each Reporting Period during the previous fiscal year.

 

d.     Audit Rights. Licensor shall be entitled, upon no less than five (5) days
written notice to Licensee and during business hours at Licensee’s office or
such other place as Licensee shall designate within the state of California, to
inspect and examine those books and records of Licensee relating to the
determination of Royalties or Sublicense Fees set forth in any Royalty Report.
The inspection of Licensee’s records shall be performed by a national public
accounting firm (a “Qualified Firm”). The examination must be conducted within
ten (10) days of such books and records being made available to Licensor
(“Examination Period”). The Qualified Firm shall prepare a report indicating the
results of the review (the “Audit Report”). If the Audit Report discloses that
the amount of Royalties or Sublicense Fees reported to Licensor was incorrect,
Licensee shall pay to Licensor the deficiency, unless Licensee disputes the
Report within thirty (30) days after the receipt of the Report by Licensee. If
Licensee disputes the Report within this thirty (30) day period, Licensee and
Licensor shall agree upon another of the national independent accounting firms
to review and verify the Royalties and Sublicense Fees, and provide the results
thereof to Licensee and Licensor (the “Reconciliation Audit”) and the
determination as set forth in the Reconciliation Audit shall be binding upon
Licensee and Licensor. All costs and expenses of the auditor generating the
Report shall be paid by Licensor unless the audit shows that Licensee
understated Royalties or Sublicense Fees in the Royalty Report by more than five
percent (5%), in which case Licensee shall pay the cost and expenses of such
audit. Notwithstanding the foregoing, in the event the Reconciliation Audit is
performed, Licensee and Licensor shall each pay on-half (1/2) of the cost of the
Reconciliation Audit. The exercise by Licensor of its audit rights hereunder
shall not relieve Licensee of its obligations to pay prior to the request for
and inspection and examination of Licensee’s books and records or permit
Licensor the right to audit any other sums with the exception of the amounts set
forth in this Royalty Report. If Licensor does not elect to exercise its rights
to audit during the Audit Period, and/or does not elect to examine the books and
records during the Examination Period, then Licensee’s Royalty Report shall
conclusively be deemed to be correct and Licensor shall be bound by Licensee's
determination. Additionally, Licensor agrees and acknowledges that the audit
right as set forth herein and the review of books and records shall be
confidential and, with the exception of Licensor’s auditors, Licensor may not
disclose or discuss the audit or the results of the audit to any other parties.

 

6.             IP Ownership.

 

a.     Ownership of all inventions and discoveries relating to, derivative of,
or enhancements or improvements of any of the claims embodied in any to the
Patent Rights, the Licensed Products or the Licensed Processes, whether
discovered or developed in connection with any of the research and development
activities conducted hereunder, or otherwise, shall remain with Licensor.
Licensee shall cause each and every one of its officers, employees, independent
contractors, subcontractors and other individuals or entities engaged in, having
access to, contact with or otherwise employed in any manner with the Licensed
Products, Licensed obtain executed nondisclosure and assignment agreements in
form and substance as Licensor should from time to time deem necessary or
desirable to secure to and for Licensor all right, title and interest in and to
each and all of the rights detailed in the preceding sentence and each of such
nondisclosure and assignment agreements shall require such officers, employees,
independent contractors, subcontractors and other individuals and entities to
execute and deliver to Licensor all documents and instruments as Licensor should
from time to time deem necessary or desirable to vest all rights therein and
thereto exclusively in Licensor.

 

 
-6-

--------------------------------------------------------------------------------

 

 

b.     Licensor shall have the sole and exclusive right, discretion and
authority to assert Patent Rights against any third party. Licensor shall have
the sole and exclusive right to select counsel and control and direct the
assertion of all rights and the prosecution of all actions. Should Licensor
elect to enforce Patent Rights against a third party in the Field of Use, which
election shall be made by Licensor in its sole and absolute discretion, Licensee
shall be obligated to pay fifty percent (50%) of all costs associated with the
litigation or other similar proceeding, unless otherwise agreed to in writing.
Licensor and Licensee shall share all awards in any such proceedings in an
amount based upon the Parties pro-rata contribution to the expenses and costs of
any such proceeding.

 

7.             Marking of Patent Rights. All Licensed Products, including those
produced pursuant to the rights granted in any Sublicense Agreement, shall bear
a trademark designated by Licensor, and appropriate patent marking, such as
“Patent Pending” or reference to specific issued U.S. Patents covering the
Licensed Products, pursuant to and in conformance with the guidelines issued
from time to time by Licensor. Licensee shall consult with and obtain the
written approval of Licensor with respect to any such patent marking. Licensee
shall impose the patent marking obligations of this Section 7 on all
sublicensees.

 

8.             Insurance Requirements. Licensee shall maintain, at Licensee’s
expense, during the period that any Licensed Product is made, used, sold or
otherwise made available to others pursuant to this Agreement, comprehensive
liability insurance, including product liability insurance, with a reputable and
financially secure insurance carrier(s) to cover the activities of Licensee and
its sublicensees, if any, contemplated by this Agreement, for minimum limits of
five million dollars ($5,000,000.00) per occurrence. Such insurance shall name
Licensor as an additional insured. Licensee shall furnish a Certificate of
Insurance, upon request, evidencing coverage of five million dollars
($5,000,000.00) with thirty (30) days of written notice of cancellation or
material change to Licensor. Licensee’s insurance shall be written to cover
claims incurred, discovered, manifested, or made during the term, or after the
expiration, of this Agreement. Licensee shall at all times comply, through
insurance or self-insurance, with all statutory workers’ compensation and
employers’ liability requirements covering any and all employees with respect to
activities performed under this Agreement. All such liability insurance policies
shall be written as primary policies not contributing with and not in excess of
coverage which Licensor may carry.

 

9.             Events of Default and Termination.

 

a.     This Agreement shall terminate automatically in the event that Licensee
files a petition, or has a petition filed against it, under any laws relating to
insolvency, including, without limitation, any filing under any provision of the
Bankruptcy Act; or enters into any voluntary arrangement for the benefit of its
creditors; or appoints, or has appointed on its behalf, a receiver, liquidator
or trustee of its property or assets.

 

 
-7-

--------------------------------------------------------------------------------

 

 

b.    The following shall be considered an “Event of Default”:

 

i.     Licensee’s failure to timely pay to Licensor during a particular
Reporting Period an amount equal to at least the sum of the Royalty and
Sublicensing Fees due for such Reporting Period;

 

ii.     Licensee’s failure to timely deliver to Licensor the Report due for a
Reporting Period;

 

iii.     Licensee’s breach or default of the terms of the Promissory Note
related to the Initial Licensee Fee.

 

iv.     Licensee’s assignment of this Agreement in violation of the terms set
forth in Section 15.l below.

 

v.     Licensor’s grant of a license to a third party in the Field of Use during
the Term, provided that Licensee has not breached one or more provisions of this
Agreement, or otherwise committed an Event of Default;

 

vi.     Licensor’s failure to pay any necessary fees for the continuation of the
U.S. Patents, or any patents granted pursuant to the U.S. Patent Applications;
and

 

vii.     A Change in Control of Licensee, which occurs without the prior written
consent of Licensor. Change in Control of Licensee shall be deemed to have
occurred if:

 

(a)     any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Licensee, any trustee or other fiduciary holding securities under any of
Licensee’s employee benefit plan, or any entity owned, directly or indirectly,
by Licensee’s shareholders (or other equity owners if Licensee is not a
corporation at such time) in substantially the same proportions as their
ownership of the Company's voting securities), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act, or any successor rule
or regulation thereto as in effect from time to time), directly or indirectly,
of Licensee’s securities representing 50% or more of the combined voting power
of Licensee’s then outstanding securities;

 

(b)     a tender offer (for which a filing has been made with the Securities and
Exchange Commission which purports to comply with the requirements of Section
14(d) of the Exchange Act and the rules thereunder) is made for the stock of
Licensee, upon the first to occur of (A) any time during the offer when the
person (as defined in clause (i) above) making the offer owns or has accepted
for payment securities of Licensee representing 25% or more of the combined
voting power of Licensee’s then outstanding securities or (B) three business
days before the offer is to terminate unless the offer is withdrawn first, if
the person making the offer could own, by the terms of the offer plus any voting
securities owned by such person, securities representing 50% or more of the
combined voting power of Licensee’s outstanding securities when the offer
terminates;

 

 
-8-

--------------------------------------------------------------------------------

 

 

(c)     during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors (or Board of Managing
Members or similar if Licensee is not a corporation), and any new director or
managing member (other than a director or managing member designated by a person
who has entered into an agreement with Licensee to effect a transaction
described in clause (a), (b), (c) or (d) of this Section 9.b.vii) whose election
by the Board of Directors or Board of Managing Members or nomination for
election by Licensee’s shareholders or members was approved by a vote of at
least two-thirds of the directors or managing members then still in office who
either were directors or managing members at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board of Directors
or Board of Managing Members;

 

(d)     Licensee’s shareholders (or other equity owners if Licensee is not a
corporation) approve a merger or consolidation of Licensee with any other
corporation or other business entity, other than a merger or consolidation that
would result in Licensee’s voting securities outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of voting securities of Licensee or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(e)     Licensee’s shareholders (or other equity owners if Licensee is not a
corporation) approve a plan of complete liquidation of Licensor or an agreement
for the sale or disposition by Licensee of all or substantially all of
Licensee’s assets.

 

c.     Upon any breach or default by either Party in the performance or
observance of any of its obligations under this Agreement, including without
limitation an Event of Default, the non-breaching Party may, at its sole option,
terminate this Agreement by giving 15 days’ notice (the “Grace Period”) to the
breaching Party. The termination shall become effective at the end of the Grace
Period, unless before the completion of the Grace Period the breaching Party
shall cure the breach or default in full; provided, however, that if a breaching
Party has breached this Agreement three times within any 24-month period, the
non-breaching Party may terminate this Agreement immediately without providing
any Grace Period to the breaching Party.

 

10.           Obligations and Rights Upon Termination.

 

a.     Upon termination of this Agreement for any reason, Licensee shall:

 

i.     promptly return to Licensor all technical writings, business writings,
materials, samples, data, drafts, proposals, sales information, business
information and all other materials transferred and created during the term of
this Agreement, retaining a confidential copy of this Agreement, and cause one
or more of its officers to execute a certification, under penalty of perjury,
that all such items have been returned;

 

ii.     immediately stop all business, sales, marketing, publication, public
disclosure, research and development on technology within Patent Rights,
including joint Patent Rights; and          

 

 
-9-

--------------------------------------------------------------------------------

 

 

iii.     immediately terminate or assign to Licensor all of Licensee’s right,
title and interest in, to or under any agreements pursuant to which a third
party is given rights relating to Licensed Products, the Licensed Processes or
Patent Rights, including without limitation Sublicense Agreements. By signing
this Agreement, Licensee irrevocably designates and appoints Licensor, as its
true and lawful attorney in fact, in its name, place and stead, to make,
execute, sign and file such instruments, documents or certificates which may
from time to time be required to effective any such termination or assignment.
The power of attorney granted hereby shall be irrevocable and is coupled with an
interest in favor of Licensor;

 

b.     Upon termination of this Agreement, Licensor shall have no obligation to
refund any payment or fee made to it or received by it under any provision of
this Agreement, regardless of purpose.

 

11.           Representations and Warranties of Licensor. Licensor represents
and warrants to Licensee as follows:

 

a.     Licensor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own, lease and operate its property and to
carry on its business as now being conducted.

 

b.     Licensor has full power and authority to enter into, execute and deliver
this Agreement and perform its obligations hereunder. This Agreement has been
duly authorized by all necessary corporate action of Licensor. This Agreement
has been duly executed and delivered by Licensor and, assuming this Agreement is
duly executed and delivered by Licensee, constitutes a valid and legally binding
obligation of Licensor enforceable against Licensor in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting creditors’ rights generally, or the availability of equitable
remedies.

 

c.     The execution and delivery by Licensor of this Agreement do not, and
compliance by Licensor with the provisions of this Agreement will not, conflict
with or result in a breach or default under any of the terms, conditions or
provisions of any contract to which Licensor is a party or otherwise bound.

 

d.     EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR, ITS
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, CONSULTANTS AND AFFILIATES
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND VALIDITY OF THE CLAIMS OF ANY PATENTS ON THE
TECHNOLOGY ISSUED OR PENDING, OR FREEDOM OF A PRODUCT THAT EMBODIES TECHNOLOGY
FROM INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS, THE ABSENCE OF
LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. IN NO EVENT SHALL
LICENSOR, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, AND AFFILIATES BE LIABLE
FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING BUT NOT LIMITED
TO ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, WHETHER LICENSOR
SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF THE FOREGOING. LICENSOR REPRESENTS AND WARRANTS IN RESPECT TO THE
PATENT RIGHTS THAT IT HAS LEGAL RIGHT TO EXTEND THE RIGHTS TO LICENSEE, AND THAT
IT HAS NOT MADE AND WILL NOT MAKE ANY COMMITMENTS TO OTHERS INCONSISTENT WITH OR
IN DEROGATION OF SUCH RIGHTS.

 

 
-10-

--------------------------------------------------------------------------------

 

 

12.           Representations and Warranties of Licensee. Licensee represents
and warrants to Licensor as follows:

 

a.     Licensor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own, lease and operate its property and to
carry on its business as now being conducted.

 

b.     Licensee has full power and authority to enter into, execute and deliver
this Agreement and perform its obligations hereunder. This Agreement has been
duly authorized by all necessary corporate action of Licensee. This Agreement
has been duly executed and delivered by Licensee and, assuming this Agreement is
duly executed and delivered by Licensor, constitutes a valid and legally binding
obligation of Licensee enforceable against Licensee in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting creditors’ rights generally, or the availability of equitable
remedies.

 

c.     The execution and delivery by Licensee of this Agreement do not, and
compliance by Licensee with the provisions of this Agreement will not, conflict
with or result in a breach or default under any of the terms, conditions or
provisions of any contract to which Licensee is a party or otherwise bound.

 

13.           Confidentiality. From time to time, so long as this Agreement
should be in force or effect, Licensee shall execute a non-disclosure agreement
in form and substance as Licensor should from time to time deem necessary or
desirable. Licensee shall cause each and every one of its officers, employees,
independent contractors, subcontractors and other individuals or entities
engaged in, having access to, contact with or otherwise employed in any manner
with the Licensed Products, to execute non-disclosure and assignment agreements
in form and substance as Licensor should from time to time deem necessary or
desirable.

 

14.           Indemnification.

 

a.     Licensee Indemnification. Licensee shall indemnify, save and hold
harmless Licensor and each of its officers, directors, employees, agents and
affiliates, and each of their successors and assigns (collectively, the
“Licensor Indemnified Parties”) from and against any and all costs, losses,
claims, liabilities, fines, penalties, consequential damages (other than lost
profits) whatsoever, including but not limited to death or injury to person or
damage to property, and expenses (including interest which may be imposed in
connection therewith, court costs and actual attorneys’ and expert witness fees
and disbursements of counsel) (collectively, “Damages”) incurred in connection
with, arising directly or indirectly out of, resulting from or incident to (i)
Licensee’s exercise of any of its rights or conduct of any activities granted
hereunder, (ii) the commercial sale and/or use, clinical or otherwise, of Patent
Rights, Licensed Products or Licensed Processes by Licensee, its sublicensees,
or any customers of any of them in any manner whatsoever; (iii) the performance,
non-performance, or harmful effects of the sale, manufacture, or use of the
Licensed Products, including without limitation product liability claims; or
(iv) third party patent infringement claims stemming from Licensee’s use of any
Patent Rights, Licensed Products or Licensed Processes.

 

 
-11-

--------------------------------------------------------------------------------

 

 

b.     Licensor Indemnification. Licensor shall defend, indemnify and hold
Licensee harmless from and against any damages, claims, lawsuits, causes of
action, liabilities, costs, obligations and expenses (including reasonable
attorneys’ fees and court costs) arising solely out of any claim or allegation
(whether or not proven) by any third party that the Patent Rights and
intellectual property licensed to Licensee pursuant to this Agreement infringes
upon or violates a valid intellectual property right or represents a
misappropriation of a trade secret of a third party.

 

c.     If a claim for Damages (a “Claim”) is to be made by a Party entitled to
indemnification hereunder (an “Indemnified Party”) against the indemnifying
Party (the “Indemnifying Party”), the Indemnified Party shall give written
notice (a “Claim Notice”) to the Indemnifying Party, which notice shall specify
whether the Claim arises as a result of a claim by a person against the
Indemnified Party (a “Third Party Claim”) or whether the Claim does not so arise
(a “Direct Claim”), and shall also specify (to the extent that the information
is available) the factual basis for the Claim and the amount of the Damages, if
known. If the Claim is a Third Party Claim, the Indemnified Party shall provide
the Claim Notice as soon as practicable after such Party becomes aware of any
fact, condition or event which may give rise to Damages for which
indemnification may be sought under this Section 14. If any lawsuit or
enforcement action is filed against any Indemnified Party, written notice
thereof shall be given to the Indemnifying Party as promptly as practicable (and
in any event within 15 calendar days after the service of the citation or
summons). The failure of any Indemnified Party to give timely notice hereunder
shall not affect rights to indemnification hereunder, except to the extent that
the Indemnifying Party has been damaged by such failure.

 

15.           General Provisions.

 

a.     Notices. All Notices, requests and other communications that a Party is
required or elects to deliver shall be in writing and shall be delivered
personally, or by facsimile, or by a recognized overnight courier service, to
the other Party at its address set forth below or to such other address as such
Party may designate by notice given pursuant to this Section:

 

 If to Licensor:

 

BioLargo, Inc.

 

 

16150 Heron Avenue

 

 

La Mirada, CA 90638

 

 

Attn: Dennis P. Calvert

 

 

 

 If to Licensee:

 

Clyra Medical Technologies, Inc.

 

 

16150 Heron Avenue

 

 

La Mirada, CA 90638

 

 

Attn: Steven V. Harrison, President

 

 
-12-

--------------------------------------------------------------------------------

 

 

All such notices, requests and other communications will: (i) if delivered
personally to the address as provided in this Section 15.a, be deemed given upon
delivery; (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 15.a, be deemed given upon facsimile confirmation;
and (iii) if delivered by messenger or courier to the address as provided in
this Section 15.a, be deemed given on the earlier of the first business day
following the date sent by such messenger or courier upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Section 15.a. A Party from time to time may change its address, facsimile
number or other information for the purpose of notices to that Party by giving
notice specifying such change to the other Parties hereto.

 

b.     Publicity. Neither Party shall issue any public announcement regarding
this Agreement, or which contains the name of the other Party, without giving
prior reasonable notice to the other Party, and receiving written approval
thereon; provided, however, that (i) Licensor may withhold its approval in its
sole and absolute discretion and (ii) written approval from Licensee shall not
be required for any disclosures that are required or which counsel advises
Licensor are required by applicable law, including without limitation Federal
securities laws, in which instance, Licensor shall so notify Licensee as
reasonably promptly as commercially possible.

 

c.     Entire Agreement. This Agreement contains the sole and entire agreement
and understanding of the Parties with respect to the entire subject matter of
this Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein.

 

d.     Waiver and Amendment. No provision of this Agreement may be waived unless
in writing signed by all the Parties to this Agreement, and waiver of any one
provision of this Agreement shall not be deemed to be a waiver of any other
provision. This Agreement may be amended only by a written agreement executed by
all the Parties to this Agreement.

 

e.     Governing Law. This Agreement has been made and entered into in the State
of California and shall be construed in accordance with the laws of the State of
California without giving effect to the principles of conflicts of law thereof.

 

f.     Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

g.     Captions. The various captions of this Agreement are for reference only
and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.

 

h.     Costs and Attorneys Fees. If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any party to this Agreement of its obligations under this
Agreement, the prevailing party shall recover all of such party’s attorneys’
fees incurred in each and every such action, suit, arbitration or other
proceeding, including any and all appeals or petitions therefrom. As used in
this Section 15.h, attorneys’ fees shall be deemed to mean the full and actual
costs of any legal services actually performed in connection with the matters
involved calculated on the basis of the usual fee charged by the attorney
performing such services and shall not be limited to “reasonable attorneys’
fees” as defined in any statute or rule of court.

 

 
-13-

--------------------------------------------------------------------------------

 

 

i.     Rights Cumulative. No right granted to the Parties under this Agreement
on default or breach is intended to be in full or complete satisfaction of any
damages arising out of such default or breach, and each and every right under
this Agreement, or under any other document or instrument delivered hereunder,
or allowed by law or equity, shall be cumulative and may be exercised from time
to time.

 

j.     Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, it is agreed that a court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against any person by reason of the rule of construction that
a document is to be construed more strictly against the person who itself or
through its agent prepared the same, it being agreed that all Parties have
participated in the preparation of this Agreement.

 

k.     Force Majeure. If any Party to this Agreement is delayed in the
performance of any of its obligations under this Agreement or is prevented from
performing any such obligations due to causes or events beyond its control,
including, without limitation, acts of God, fire, flood, war, terrorism,
earthquake, strike or other labor problem, injunction or other legal restraint,
present or future law, governmental order, rule or regulation, then such delay
or nonperformance shall be excused and the time for performance thereof shall be
extended to include the period of such delay or nonperformance.

 

l.     Assignment and Transfers. Except as otherwise expressly provided herein,
Licensee may not assign or delegate either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of
Licensor. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.

 

m.     Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart

 

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
date set forth above.

 

Licensor

Biolargo, Inc.

BioLargo Life Technologies, Inc.

 

Licensee

Clyra Medical Technologies, Inc.

      /s/Dennis P. Calvert   /s/Steven V. Harrison

 

 

 

By: Dennis P. Calvert, President

 

By: Steven V. Harrison, President

 

 
-14-

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Promissory Note

PROMISSORY NOTE

 

In consideration of the rights granted to Clyra Medical Technologies, Inc. as
set forth in that certain license agreement (“License Agreement”) by and between
BioLargo, Inc., a Delaware corporation and its wholly owned subsidiary BioLargo
Life Technologies, Inc., a California corporation (collectively referred to as
“BioLargo”), and Clyra Medical Technologies, Inc., a California corporation
(“Clyra”), dated December 17, 2012, Clyra promises to pay to the order of
BioLargo, Inc., six million nine hundred seventy-nine thousand thirty nine
dollars ($6,979,039) (the “Principal Amount”), payable in two hundred forty
(240) equal monthly payments of $50,000, on or before twenty (20) years from the
Trigger Date set forth below (the “Maturity Date”), or at an earlier date as
provided herein.

 

Clyra agrees to pay interest on the unpaid Principal Amount at the following
annual rates: (i) before the Maturity Date, whether by acceleration or
otherwise, at the rate per annum equal to six percent (6%); (ii) after the
Maturity Date, whether by acceleration or otherwise, until paid, at a rate per
annum equal to twelve percent (12%). Payments of both principal and interest are
to be made in immediately available funds in lawful money of the United States
of America.

 

Accrual of interest shall commence as of the “Trigger Date”. “Trigger Date”
shall mean the date upon which Clyra receives an aggregate $3,500,000 or more
cash capital investment, or its gross monthly revenues exceed $100,000. In such
case that its gross monthly revenues exceed $100,000, but is less than $250,000,
Clyra may elect to pay twenty percent (20%) of its gross revenues on a monthly
basis, rather than the required monthly payment of $50,000, and in which case
doing so shall not be an “event of default” under this Note.

 

This note is subject to the following additional provisions:

 

1.     Prepayment. The unpaid Principal Amount of this note, or any accrued and
unpaid interest, may be prepaid at any time prior to the Maturity Date.

 

2.     No provision of this Note shall alter or impair the obligation of Clyra,
which is absolute and unconditional, upon an Event of Default (as defined
below), to pay the principal of, and interest on this Note at the place, time,
and rate, and in the coin or currency herein prescribed.

 

3.     Events of Default. Each of the following occurrences is hereby defined as
an “Event of Default”:

 

a.     Nonpayment. Clyra shall fail to make any payment of principal, interest,
or other amounts payable hereunder when and as due; or

 

b.     Noncompliance with Note. Clyra shall fail to comply in any material
respect with any provision hereof, which failure does not otherwise constitute
an Event of Default, and such failure shall continue for fifteen (15) days after
the occurrence of such failure; or

 

c.     Noncompliance with License Agreement. Clyra shall fail to comply in any
material respect with any provision of the License Agreement, and such failure
shall continue for fifteen (15) days after the occurrence of such failure; or

 

 


--------------------------------------------------------------------------------

 

 

d.     Bankruptcy. Any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation, dissolution, or similar proceeding, domestic or
foreign, is instituted by or against Clyra or any of its subsidiaries, or Clyra
or any of its subsidiaries shall take any step toward, or to authorize, such a
proceeding; or

 

e.     Insolvency. Clyra shall make a general assignment for the benefit of its
creditors, shall enter into any composition or similar agreement, or shall
suspend the transaction of all or a substantial portion of its usual business.

 

4.     If one or more “Events of Default” shall occur, then, or at any time
thereafter, and in each and every such case, unless such Event of Default shall
have been waived in writing by BioLargo (which waiver shall not be deemed to be
a waiver of any subsequent default) or cured as provided herein, at the option
of BioLargo, and in BioLargo's sole discretion, BioLargo may elect to consider
this Note (and all interest through such date) immediately due and payable. In
order to so elect, BioLargo must deliver written notice of the election and the
amount due to Clyra via certified mail, return receipt requested, at Clyra’s
address as set forth herein (or any other address provided to BioLargo), and
thereafter Clyra shall have fifteen business days upon receipt to cure the Event
of Default, pay the Note, or, if so requested by BioLargo, convert the amount
due on the Note pursuant to the conversion formula set forth above. It is agreed
that in the event of such action, such Holder shall be entitled to receive all
reasonable fees, costs and expenses incurred, including without limitation such
reasonable fees and expenses of attorneys. The parties acknowledge that a change
in control of Clyra shall not be deemed to be an Event of Default as set forth
herein.

 

5.     In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

6.     This Note and all other notes in this series may be subordinated to up to
$10 million of additional debt financing that Clyra may incur prior to the
Maturity Date.

 

IN WITNESS WHEREOF, Clyra has caused this Note to be duly executed by an officer
thereunto duly authorized.

 

 

CLYRA MEDICAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

/s/ Steven V. Harrison

 

 

By

 

 

 

 

Name: Steven V. Harrison, President

 

 

ACCEPTED:  

 

 

 

 

/s/Dennis P. Calvert

 

Signature:

 

 

 

By: Dennis P. Calvert, President

 

 

On behalf of BioLargo, Inc.

 

 

 

-2-